Title: From Thomas Jefferson to James Lyon, 5 December 1801
From: Jefferson, Thomas
To: Lyon, James


          
            Dec. 5. 1801
          
          Th: Jefferson presents his compliments to mr Lyon and informs him that he has inclosed his letter to mr Granger, with such a statement of facts as may inform, without constraining, his judgment, which must be left entirely free in the disposal of the business of his department. Th:J. would thank mr Lyon for the name of the tory printer to whom he alludes as sharing the public patronage, & from what office he recieves it; being persuaded there must be a want of information somewhere on the subject.
        